Citation Nr: 1619765	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active military service from June 1976 to June 1978.

These matters are on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2014, this matter was remanded to the RO so that a hearing could be scheduled.  A hearing was scheduled for July 2014.  However, that same month the Veteran requested that the hearing be rescheduled.  A second hearing was scheduled for February 2015.  However, as discussed below, in January 2015 the Veteran withdrew the issues on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

On January 26, 2015, prior to the promulgation of a decision in the appeal and a hearing before the Board, the Board received a statement from the Veteran that he desired to withdraw his appeal on the issues of entitlement to service connection for neck and back disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for neck and back disabilities, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a January 2015 written statement, the Veteran, through his representative, withdrew the claims of entitlement to service connection for neck and back disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issues of entitlement to service connection for neck and back disabilities, are dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


